Citation Nr: 1411312	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-39 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

A VA examination was conducted in May 2010.  The most recent relevant treatment record associated with the claims folder is dated August 2010.  The Board has received an appellate brief dated December 2013 asserting that the Veteran's symptoms have worsened since the examination.  The medical evidence currently of record does not provide sufficient detail to determine the severity of the Veteran's service-connected disability under the applicable rating criteria.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  

The claims folder should also be updated to include VA treatment records compiled since August 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has been granted TDIU in a June 2011 rating decision, with an effective date of January 3, 2011.  However, the Veteran has been service-connected for PTSD since January 29, 2010.  Therefore, the issue of entitlement to a TDIU for the period from January 29, 2010 to January 3, 2011 is before the Board.  Upon remand, the RO or AMC should contact the Veteran to determine the date at which the Veteran became unemployed.  If that date is before January 3, 2011, the RO or AMC should adjudicate the issue of whether the Veteran is entitled to TDIU during the period from January 29, 2010 to January 3, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Minneapolis, Minnesota and all associated outpatient clinics including the clinic in Hibbing, Minnesota dated from August 2010 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Thereafter, schedule the Veteran for a psychiatric examination of the Veteran's service-connected PTSD by an appropriate examiner, to determine the current severity and manifestations of the Veteran's PTSD.  The complete record, to include the Veteran's claims file and the Virtual VA file, must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail including providing a Global Assessment of Functioning (GAF) score.

3. Contact the Veteran and request that he provide the date at which he became unemployed, as well as any documents that support his response.  If that date is before January 3, 2011, adjudicate the issue of entitlement to TDIU during the period of time from January 29, 2010 to January 3, 2011.  If TDIU is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The claim should then be returned to the Board, as warranted.  

4. Thereafter, readjudicate the issue of entitlement to an initial disability evaluation in excess of 70 percent for PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


